Name: Council Regulation (EEC) No 4228/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1989)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  trade policy;  international trade
 Date Published: nan

 31 . 12 . 88 No L 371 / 33Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4228 / 88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Malta ( 1989) customs duties being reimposed as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed; whereas this cooperation has to be particularly close since the Commission must be able to take appropriate measures to reimpose customs tariffs if one of the ceilings is reached , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the provisions of the Additional Protocol to the Agreement establishing an association between the European Economic Community andMalta (*), have lapsed ; whereas a complementary Protocol which prolongs until 31 December 1990 the duration of the first stage of the Agreement has been signed; whereas , pending the entry into force of the complementary Protocol , the arrangements which the Community applies to trade with Malta within the context of the association with that country should be extended for 1989 ; Whereas the Council has adopted Regulation (EEC) No 2357 / 86 of 24 July 1986 amending Regulation (EEC) No 3555 / 80 , (EEC) No 3394 / 85 and (EEC) No 3668 / 85 as regards imports into Greece of certain products originating in Malta ( 2 ); whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas this Regulation applies to the Community as constituted on 31 December 1985 ; Whereas the abovementioned Additional Protocol provides for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas , however , exemption from duties in respect of a number of products is subject to ceilings above which the customs duties applicable to third countries may be reimposed ; whereas the ceilings to be applied in 1989 should therefore be determined ; whereas those ceilings can be applied only if the Community is regularly informed of imports of the said products originating in Malta ; whereas imports of those products should therefore be subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when the products are entered with customs authorities for free circulation ; whereas this administrative procedure must provide for the possibility of the applicable Article 1 1 . From 1 January to 31 December 1989 , imports into the Community as constituted on 31 December 1985 of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph , the corresponding CN codes and the ceilings are set out in the Annex . 2 . Quantities shall be charged against the ceilings as and when the products are entered whith customs authorities for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta ( 3 ). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . Member States shall inform the Commission of imports charged in accordance with the above procedure at the intervals and within the time limits specified in paragraph 4 . 0 ) OJ No L 304 , 29 . 11 . 1977 , p. 2 . ( 2 ) OJ No L 205 , 29 . 7 . 1986 , p. 9 . ( 3 ) OJ No L 111 , 28.4 . 1976 , p. 3 . 31 . 12 . 88No L 371 / 34 Official Journal of the European Communities 3 . As soon as the ceilings have been reached , the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries . 4 . Member States shall send the Commission not later than the 15th day of each month statements of the quantities charged during the preceding month . If the Commission so requests , they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period . Article 2 ­ The Commission , in close cooperation with the Member States , shall take all appropriate measures for the purposes of applying this Regulation . Article 3 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS 31 . 12 . 88 Official Journal of the European Communities No L 371 / 35 ANNEX List of products subject to import ceilings in 1989 Order No CN code Description Level of ceiling( tonnes) 11.0010 5204 5204 11 00 5204 19 00 5205 5206 5604 ex 5604 90 00 Cotton sewing thread , whether or not put up for retail sale :  Not put up for retail sale :   Containing 85 % or more by weight of cotton   Other Cotton yarn ( other than sewing thread), containing 85 % or more by weight of cotton , not put up for retail sale Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton , not put up for retail sale Rubber thread and cord , textile covered ; textile yarn , and strip and the like of heading No 5404 or 5405 , impregnated , coated , covered or sheathed with rubber or plastics :  Other :   Of cotton ¢ application of ceiling suspended 11.0020 5208 5209 5210 5211 5212 5801 5801 21 00 ex 5811 00 00 ex 6308 00 00 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g /m2 Woven fabrics of^cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g/m2 Other woven fabrics of cotton Woven pile fabrics and chenille fabrics , other than fabrics of heading No 5802 or 5806 :  Of cotton :   Uncut weft pile fabrics Quilted textile products ofcotton in the piece , composed of one or more layers of textile materials assembled with padding by stitching or otherwise , other than embroidery of heading No 5810 Sets consisting of woven fabric and yarn , of cotton , whether or not with accessories , for making up into rugs , tapestries , embroidered table cloths or serviettes , or similar textile articles , put up in packings for retail sale  º application of ceiling suspended 11.0030 5506 5507 00 00 Synthetic staple fibres , carded , combed or otherwise processed for spinning Artificial staple fibres , carded , combed or otherwise processed for spinning * application of ceiling suspended No L 371 / 36 Official Journal of the European Communities 31 . 12 . 88 Order No CN code Description Level of ceiling ( tonnes) 11.0040 5608 5608 19 5608 19 19 5608 19 39 5608 90 00 6101 6102 6103 6104 6106 6107 6107 91 00 6107 92 00 6107 99 00 6108 6108 91 00 6108 92 00 6108 99 6108 99 10 6108 99 90 6110 6110 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 Knotted netting of twine , cordage or rope ; made-up fishing nets and other made-up nets , of textile materials :  Of man-made textile materials:   Other :    Made-up nets :     Of nylon or other polyamides :      Other     Other : ----- Other  Other Men's or boys' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets ), wind-cheaters , wind-jackets and similar articles , knitted or crocheted , other than those of heading No 6103 ». Women's or girls' overcoats , car-coats * capes , cloaks , anoraks ( including ski-jackets ), wind-cheaters , wind-jackets and similar articles , knitted or crocheted , other than those of heading No 6104 Men's or boys' suits , ensembles , jackets , blazers , trousers , bib and brace overalls , breeches and shorts ( other than swimwear), knitted or crocheted Women's or girls' suits , ensembles , jackets , blazers , dresses , skirts , divided skirts , trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' blouses , shirts and shirt-blouses , knitted or crocheted Men's or boys' underpants , briefs , nightshirts , pyjamas , bathrobes, dressing gowns and similar articles , knitted or crocheted : ¢  Other :   Of cotton   Of man-made fibres   Of other textile materials Women's or girls', slips , petticoats , briefs , panties , nightdresses , pyjamas , n £glig^s , bathrobes , dressing gowns and similar articles , knitted or crocheted:  Other :   Of cotton   Of man-made fibres   Of other textile materials :    Of wool or fine animal hair    Of other textile materials Jerseys , pullovers , cardigans , waistcoats and similar articles , knitted or crocheted :  Of wool or fine animal hair :   Other :    Men's or boys': _____ Of wool     Of fine animal hair    Women's or girls':     Of wool     Of fine animal hair application of ceiling suspended 31 . 12 . 88 Official Journal of the European Communities No L 371 / 37 Order No CN code Description Level of ceiling( tonnes) 11.0040 (cont'd) 6110 20  Of cotton :   Other : 6110 20 91 -   Men's or boys' 6110 20 99    Women's or girls', l 6110 30  Of man-made fibres : Other : 6110 30 91    Men's or boys' 6110 30 99    Women's or girls' Ill 6110 90  Of other textile materials : Ill 6110 90 10   Of flax or ramie Ill 6110 90 90 -  Other 6111 Babies' garments and clothing accessories , knitted or crocheted : ' II 6111 10  Of wool or fine animal hair : li 6111 10 90   Other Ill 6111 20  Of cotton : . 6111 20 90   Other 6111 30  Of synthetic fibres : lil 6111 30 90   Other 6111 90 00  Of other textile materials I 6112 Track suits , ski suits and swimwear , knitted or crocheted : lil  Track suits : 6112 11 00   Of cotton l application 6112 12 00   Of synthetic fibres of ceilingsuspended 6112 19 00   Of other textile materials 6112 20 00  Ski suits l  Men's or boys' swimwear : 6112 31   Of synthetic fibres : 6112 31 90    Other . 6112 39   Of other textile materials : 6112 39 90    Other  Women's or girls' swimwear : 6112 41   Of synthetic fibres : I 6112 41 90    Other 6112 49   Of other textile materials : li 6112 49 90    Other 6113 00 Garments , made up of knitted or crocheted fabrics of heading No 5903 , 5906 or 5907 : I 6113 00 90  Other lil 6114 Other garments , knitted or crocheted I 6117 Other made up clothing accessories , knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories I 6301 Blankets and travelling rugs: lil 6301 20  Blankets (other than electric blankets ) and travelling rugs , of wool or of fine animal hair : I 6301 20 10   Knitted or crocheted ||| No L 371 / 38 Official Journal of the European Communities 31 . 12 . 88 Order No CN code Description Level of ceiling( tonnes ) 11.0040 (cont'd)  Blankets (other than electric blankets) and travelling rugs , of cotton :   Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs , of synthetic fibres :   Knitted or crocheted  Other blankets and travelling rugs :   Knitted or crocheted Bed linen , table linen , toilet linen and kitchen linen : 6301 30 6301 30 10 . 6301 40 6301 40 10 6301 90 6301 90 10 6302 6302 10 6302 10 10 6302 10 90 6302 40 00 6303 6303 11 00 6303 12 00 6303 19 00 6304 6304 11 00 6304 91 00 6305 6305 20 00 6305 31 ex 6305 39 00 ex 6305 90 00 6307 6307 10 6307 10 10 6307 90 6307 90 10 application of ceiling suspended  Bed linen , knitted or crocheted :   Of cotton   TOf other textile materials  Table linen , knitted or crocheted Curtains ( including drapes ) and interior blinds ; curtain or bed valances :  Knitted or crocheted :   Of cotton   Of synthetic fibres   Of other textile materials Other furnishing articles , excluding those of heading No 9404 :  Bedspreads :   Knitted or crocheted  Other :   Knitted or crocheted Sacks and bags, of a kind used for the packing of goods :  Of cotton  Of man-made textile materials :   Of polyethylene or polypropylene strip or the like   Other :    Knitted or crocheted  Of other textile materials :   Knitted or crocheted Other made up articles , including dress patterns :  Floor-cloths , dish-cloths , dusters and similar cleaning cloths :   Knitted or crocheted  Other :   Knitted or crocheted 11.0050 6201 Men's or boys' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets), wind-cheaters , wind-jackets and similar articles, other than those of heading No 6203 Men's or boys' suits , ensembles, jackets , blazers , trousers , bib and brace overalls , breeches and shorts (other than swimwear) 6203 31 . 12 . 88 Official Journal of the European Communities No L 371 / 39 Order No CN code Description Level of ceiling ( tonnes) 11.0050 (cont'd) 6207 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles : ' I  Other: II 6207 91 00   Of cotton || 6207 92 00   Of man-made fibres 6207 99 00   . Of other textile materials 6210 Garments , made up of fabrics of heading Nos 5602 , 5603 , 5903 , 5906 or 5907 : - 6210 10  Of fabrics of heading No 5602 or 5603 :   Of fabrics of heading No 5603 : 6210 10 91    In sterile packs || 1 6210 10 99 Other 6210 20 00  Other garments , of the type described in subheadings 6201 11 to 6201 19 6210 40 00  Other men's or boys' garments 6211 Track suits , ski suits and swimwear ; other garments : l I  Swimwear : Il 1 461 621.1 11 00   Men's or boys' 6211 20 00  Ski suits  Other garments , men's or boys': 6211 31 00   Of wool or fine animal hair II 6211 32   Of cotton: II I 6211 32 10   ¢  Industrial and occupational clothing I 6211 32 90    Other 6211 33   Of man-made fibres : 6211 33 10    Industrial and occupational clothing 6211 33 90    Other 6211 39 00   Of other textile materials 6217 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading No 6212 : 6217 90 00  Parts J